EXHIBIT 21 EOG Resources, Inc. Subsidiaries As of December 31, 2010 Company Name Place Of Incorporation 3246988 Nova Scotia Company Nova Scotia Energy Search, Incorporated Tennessee EOG – Canada, Inc. Delaware EOG Canada Company Ltd. Alberta EOG Canada Holdings I Inc. Alberta EOG Canada Holdings II Inc. Alberta EOG Company of Canada Nova Scotia EOG Expat Services, Inc. Delaware EOG Resources – Carthage, Inc. Delaware EOG Resources (Nevis) Block 4 (a) Limited Nevis EOG Resources Acquisitions L.P. Delaware EOG Resources Appalachian LLC Delaware EOG Resources Argentina Limited Cayman Islands EOG Resources Canada Alberta EOG Resources Canada Company Nova Scotia EOG Resources Canada Inc. Alberta EOG Resources China Limited Hong Kong EOG Resources East Texas L.P. Delaware EOG Resources Holdings LLC Delaware EOG Resources International, Inc. Delaware EOG Resources Investments, Inc. Delaware EOG Resources LNG (f/k/a Kitimat Partnership) Alberta EOG Resources LNG Inc. Alberta EOG Resources LNG ULC (f/k/a Kitimat ULC) Alberta EOG Resources Marketing, Inc. Delaware EOG Resources Nevis U (b) Block Limited Nevis EOG Resources Nitro2000 Ltd. Nevis EOG Resources Poland International LLC Sp. z o.o. Poland EOG Resources Properties LLC Delaware EOG Resources Property Management, Inc. Delaware EOG Resources Railyard (North Dakota), Inc. Delaware EOG Resources Railyard (Oklahoma), Inc. Delaware EOG Resources Railyard (Texas), Inc. Delaware EOG Resources Railyard, Inc. Delaware EOG Resources Trinidad – LRL Unlimited Trinidad EOG Resources Trinidad – U(a) Block Limited Cayman Islands EOG Resources Trinidad Block 4(a) Unlimited Trinidad EOG Resources Trinidad Limited Trinidad EOG Resources Trinidad U(b) Block Unlimited Trinidad EOG Resources Trinidad-LRL Limited Nevis EOG Resources Tunisia International Ltd. Cayman Islands EOG Resources Turkey Limited Cayman Islands EOG Resources United Kingdom Limited United Kingdom EOGI Argentina International Ltd. Cayman Islands EOGI China International Ltd. Cayman Islands EOGI International Company Cayman Islands EOGI International, Inc. Delaware EOGI Poland International Ltd. Cayman Islands EOGI Trinidad – U(a) Block Company Cayman Islands EOGI Tunisia International Ltd. Cayman Islands EOGI Turkey International Ltd. Cayman Islands Hawthorn Oil Transportation (North Dakota), Inc. Delaware Hawthorn Oil Transportation (Oklahoma), Inc. Delaware Hawthorn Oil Transportation (Texas), Inc. Delaware Hawthorn Oil Transportation, Inc. Delaware Murrott Capital Ltd. Nevis Nilo Operating Company Delaware Online Energy Solutions, Inc. Delaware Pecan Pipeline (North Dakota), Inc. Delaware Pecan Pipeline (RM), Inc. Delaware Pecan Pipeline Company Delaware
